Dear Mr. Deon:
You ask this office whether an elected constable may also be an employee of the Vernon Parish Police Jury. We conclude that this scenario is not prohibited by law.
The statute relevant in this matter is R.S. 42:63(D) of the Louisiana Dual Officeholding and Dual Employment Law, which states in applicable part:
  D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office.
The cited provision prohibits a local elected official from holding employment in the same political subdivision in which he serves as an elected officer. As the political subdivision of a constable is the ward from which he is elected, he is barred only from holding another employment in that political subdivision. R.S. 42:62(9) defines political subdivision as follows:
  (9) "Political subdivision" means a parish, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions. In addition for the purposes of this Part., mayor's courts, justice of the peace courts, district attorneys, sheriffs, clerks of court, coroners, tax assessors, registrars of voters, and all other elected parochial officials shall be separate political subdivisions.
The political subdivision of a constable is the ward from which he is elected. See R.S. 13:2583(B). The law does not prohibit him from holding employment with the police jury, as the parish is a separate political subdivision.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: _____________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Released:  May 21, 2003
  KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL